United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Sarasota, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-132
Issued: June 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 18, 2011 appellant, through her attorney, filed a timely appeal from an Office
of Workers’ Compensation Programs’ (OWCP) merit decision dated April 25, 2011. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained left shoulder and left hip conditions as a
consequence of her accepted right shoulder injury.
FACTUAL HISTORY
On May 11, 2004 appellant, then a 44-year-old baggage screener, injured her right
shoulder while loading checked baggage onto a security carousel. She filed a claim for benefits,
1

5 U.S.C. § 8101 et seq.

which OWCP accepted for right shoulder supraspinatus tear, C6-7 nerve root lesion, right nerve
irritation at C7-8 and depression.
In a report dated February 11, 2009, Dr. Masood Z. Rehmani, a Board-certified
psychiatrist, advised that appellant was experiencing pain in her right hand, right shoulder and left
hip. He stated that she had recently undergone x-ray testing and magnetic resonance imaging
(MRI) scans and an electromyelogram (EMG) which showed a degenerative cervical disc which
was causing pressure on a nerve and radiating the pain.
In an April 8, 2009 report, Dr. Powel A. Crosley, a specialist in pain medicine, stated that
appellant had multiple complaints of left shoulder and left hip pain which she had experienced
since her May 2004 employment injury. He stated that it was possible that these could have been
overuse injuries resulting from her inability to utilize the right side of her body. Dr. Crosley
required authorization to evaluate, treat and diagnose appellant’s condition. He asserted that it was
“within the realm of medical possibility and reason” that these injuries were the result or indirectly
related to her original work-related injury, if supported by diagnostic evidence.
By letter to OWCP dated April 17, 2009, appellant’s attorney requested that the claim be
accepted for consequential left shoulder and left hip conditions.
On April 23, 2009 OWCP requested additional medical evidence in support of appellant’s
claim. It asked her to provide a diagnosis of her conditions and a comprehensive medical report
from a physician, which contained probative medical opinion that her claimed consequential left
shoulder and left hip conditions were causally related to her accepted May 11, 2004 right shoulder
injury.
An x-ray report dated May 27, 2009, noted that appellant’s left shoulder showed a possible
degree of supraspinatus outlet impingement, with clinical correlation required. The study found no
acute fracture, dislocation, bony abnormality or arthropathy changes.
An MRI scan dated May 28, 2009, stated that appellant’s left shoulder showed mild-tomoderate tendinopathy of the distal anterior aspect of the supraspinatus, with minor foci of
interstitial entheseal fissuring, mild impingement, mild hypertrophy of the acromioclavicular joint
and underlying calcific tendinitis.
By decision dated June 12, 2009, OWCP denied appellant’s claim for a consequential
condition, finding that the medical evidence failed to establish that she sustained left shoulder or
left hip conditions due to the May 11, 2004 work injury.
On July 6, 2009 counsel requested an oral hearing, which was held on October 5, 2009.
In a report dated August 10, 2009, Dr. Crosley reiterated his opinion that appellant
required further evaluation and treatment of her left upper and lower extremities. He stated that
her original injury to her right shoulder left her unable to perform her usual job as a baggage
screener and led to other significant, consequential conditions such as depression, anxiety and
left upper extremity overuse injury. Dr. Crosley opined that appellant’s consequential injuries
had not been shown to be a result of any other independent, intervening cause. He cited to
Larsen, The Law of Workers’ Compensation, that when the primary injury was shown to have
2

arisen out of hand in the course of employment every natural consequence that flows from injury
likewise arises out of the employment and that therefore “the subsequent injury … is
compensable if it is the direct and natural result of a compensable primary injury.”2 Relying on
this standard, Dr. Crosley opined that the overuse injury in appellant’s left upper extremity was a
direct consequence of her original work injury.
By decision dated December 16, 2009, OWCP’s hearing representative affirmed the
June 16, 2009 decision.3
By letter dated December 8, 2010, appellant, through her attorney, requested
reconsideration.
In a report dated August 10, 2010, received by OWCP on December 16, 2010, Dr. Gary S.
Shapiro, Board-certified in orthopedic surgery, stated that appellant had been experiencing left
shoulder pain for approximately one year that had increased during the previous two weeks. He
noted her previous history of a right shoulder injury but did not render an opinion as to whether the
accepted right shoulder condition caused or aggravated her left shoulder symptoms. Dr. Shapiro
advised that appellant had positive impingement and abduction signs in the left shoulder but did
not demonstrate any rotator cuff tear. He diagnosed impingement syndrome of the left shoulder
and prescribed physical therapy.
In a report dated August 31, 2010, received by OWCP on December 16, 2010, Dr. Shapiro
stated that appellant continued to have complaints of left shoulder pain. He advised that she
received temporary relief from a cortisone injection but that the pain eventually returned.
Dr. Shapiro scheduled appellant for another MRI scan and discussed the possibility of surgical
intervention.
On September 9, 2010 appellant underwent an MRI scan which showed a small partial
supraspinatas tear in the left shoulder.
In a report dated September 15, 2010, received by OWCP on December 16, 2010,
Dr. Shapiro reviewed the September 9, 2010 MRI scan and provided a diagnosis of impingement
syndrome and partial rotator cuff tear in the left shoulder. He reiterated his previous findings and
conclusions.
By decision dated April 25, 2011, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that flows
2

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

3

OWCP’s hearing representative noted that appellant had submitted numerous additional medical reports which
mentioned complaints of right shoulder and cervical pain, but did not discuss the claimed left shoulder and left hip
conditions. He stated that he did not review these reports since they were not pertinent to the conditions for which
appellant had filed the instant claim.

3

from the injury is deemed to arise out of the employment, unless it is the result of an independent
intervening cause which is attributable to the employee’s own intentional conduct.4 Regarding the
range of compensable consequences of an employment-related injury, Larson notes that, when the
question is whether compensability should be extended to a subsequent injury or aggravation
related in some way to the primary injury, the rules that come into play are essentially based upon
the concepts of direct and natural results and of claimant’s own conduct as an independent
intervening cause. The basic rule is that a subsequent injury, whether an aggravation of the
original injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury. Thus, once the work-connected character of any condition is
established, the subsequent progression of that condition remains compensable so long as the
worsening is not shown to have been produced by an independent nonindustrial cause.5
A claimant bears the burden of proof to establish a claim for a consequential injury.6 As
part of this burden, he or she must present rationalized medical opinion evidence, based in a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.7
ANALYSIS
OWCP accepted that on May 11, 2004 appellant sustained an employment-related right
shoulder supraspinatus tear, C6-7 nerve root lesion, right nerve irritation at C7-8 and depression.
The issue is whether she sustained left shoulder and left hip conditions as a consequence of her
accepted right shoulder injury. The Board finds that appellant has not submitted sufficient medical
evidence to establish her claim.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence, explained
by medical rationale and be based upon a complete and accurate medical and factual background
of the claimant.8 The record supports that appellant has a positive MRI scan and x-ray findings of
left shoulder tendinitis, left shoulder impingement syndrome and a partial tear of the left rotator
cuff. However, the medical reports appellant submitted do not sufficiently explain how these
diagnoses arising in 2009 relate to the accepted May 11, 2004 right shoulder injury. Dr. Crosley
stated in a April 8, 2009 report that she had multiple complaints of left shoulder pain which she
had experienced since her May 2004 employment injury. He stated that appellant could have
4

Mary Poller, 55 ECAB 483 (2004).

5

Supra note 2.

6

William C. Thomas, 45 ECAB 591 (1994).

7

Charles W. Downey, 54 ECAB 421 (2003).

8

Patricia J. Glenn, 53 ECAB 159 (2001).

4

developed an overuse injury due to her inability to utilize the right side of her body. Dr. Crosley
noted that it was within the realm of possibility that her left shoulder condition was the result of, or
was indirectly related to, her original employment injury. He referred appellant for x-ray tests to
confirm this conditional opinion. X-rays of appellant’s left shoulder taken on May 27, 2009
showed some supraspinatus outlet impingement with no acute fracture, dislocation, bony
abnormality or arthropathy changes. Dr. Crosley reiterated in his August 10, 2009 report that
appellant’s May 11, 2004 right shoulder injury led directly to her left upper extremity overuse
injury and opined that there was a causal relationship between the two conditions as there was no
other, intervening cause.
The reports from Dr. Crosley did not explain how appellant’s left shoulder conditions
were a consequence of her May 11, 2004 employment injury. Dr. Crosley’s opinion on causal
relationship is speculative and of limited probative value in that he did not provide adequate
medical rationale in support of his conclusion.9 He did not describe appellant’s left shoulder
condition in any detail or explain how the May 11, 2004 work injury would have been competent
to cause the claimed consequential condition, first noted in 2009. Dr. Crosley’s opinion is of
limited probative value for the further reason that it was generalized in nature and equivocal on
the issue of causal relation.
Appellant also submitted several reports from Dr. Shapiro, who noted that she had
sustained a right shoulder injury on May 11, 2004 but did not render any opinion as to whether her
left shoulder conditions were a consequence of this injury. In his August 10 and 31, 2010 reports,
Dr. Shapiro noted a history that she had been experiencing pain in her left shoulder for
approximately one year which had worsened in the prior two weeks. He diagnosed impingement
syndrome of the left shoulder and referred her for an MRI scan on September 9, 2010, which
demonstrated a small partial supraspinatas tear in the left shoulder. Dr. Shapiro diagnosed
impingement syndrome and partial rotator cuff tear in the left shoulder in his September 15, 2010
report. He did not provide medical rationale explaining how these diagnoses were the result of
appellant’s accepted right shoulder injury. Dr. Shapiro did not attribute the development of her left
shoulder condition to the accepted May 11, 2004 right shoulder injury. His reports are therefore
insufficient to establish appellant’s claim for a consequential left shoulder condition.
Appellant did not submit sufficient medical evidence to establish that her claimed left hip
condition was causally related to the May 11, 2004 work injury. Dr. Rehmani stated in his
February 11, 2009 report that she was experiencing a lot of pain in her left hip but did not indicate
whether these complaints were attributable to her accepted right shoulder injury. Dr. Crosley
related in his April 8, 2009 report that appellant had complained of left hip pain since her
May 2004 employment injury and stated that it was possible she could have sustained overuse
injuries from her inability to utilize her right side. He opined that it was possible she could have
developed this injury, perhaps indirectly, as a result of to her original work-related injury.
Dr. Crosley stated in his August 10, 2009 report that appellant required further evaluation and
treatment of her left lower extremity injury. He opined that she had developed consequential
injuries causally related to the May 11, 2004 work injury because they had not been shown to be
a result of any other independent, intervening cause attributable to her own intentional conduct.
9

William C. Thomas, 45 ECAB 591 (1994).

5

The reports from Drs. Rehmani and Crosley did not provide any rationalized, probative
medical opinion sufficient to establish that appellant’s claimed left hip condition was causally
related to her accepted May 11, 2004 right shoulder injury. They did not explain how
physiologically the left hip condition would be caused by appellant’s right shoulder injury. The
opinion of these physicians on causal relationship is of limited probative value in that they did
not provide adequate medical rationale in support of their conclusions.10 Moreover, their
opinions are of limited probative value for the further reason that they are generalized in nature
and equivocal in that they only noted summarily that appellant’s claimed left hip condition was
causally related to the accepted May 11, 2004 right shoulder injury. Appellant has not submitted
sufficient medical evidence to establish that her left hip condition is a consequence of her accepted
right shoulder injury.11
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor the
belief that her condition was caused, precipitated or aggravated by her employment is sufficient to
establish causal relationship.12 Causal relationship must be established by rationalized medical
opinion evidence and she failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Appellant did not provide a medical opinion which describes or
explains the medical process through which she would have developed left shoulder and left hip
conditions as a consequence of the May 11, 2004 employment injury. OWCP properly denied
her claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden to establish that her left shoulder
and left hip conditions are a consequence of the accepted right shoulder injury.

10

Id.

11

See Conard Hightower, 54 ECAB 796 (2003).

12

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the April 25, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

